Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/06/2020.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan (CN 107256078 A).

Regarding claim 1, Pan discloses:

A method for automatically testing a processor, the method comprising: 
step S 1, carrying out test preparation (see Spec, the first DVFS table according to the CPU load....); 
step S2, setting an operation voltage and a clock frequency of a processor to be tested (see Spec, the first DVFS table according to the CPU load obtained and the pre-determined determining the target operating voltage and the target operating frequency.......); 
step S3, carrying out load testing at the current operation voltage and clock frequency (see Spec, if not, then according to the obtained CPU load and the second DVFS table determined in advance, determining the target operating voltage and the target working frequency of CPU, wherein the CPU load in the second DVFS table threshold lower than the CPU load of the first DVFS table in the large threshold value.....); 
step S4, determining whether the processor is normal during current load testing (see Spec, the current operating frequency of the working voltage and working frequency is determined as the target operating voltage and target working frequency of CPU, and can satisfy the requirement of coding work normally for video of the CPU.....);
if yes, then turning to step S5 (see spec, if not, then according to the obtained CPU load and the second DVFS table determined in advance, determining the target operating voltage and the target working frequency of CPU, wherein the CPU load in the second DVFS table threshold lower than the CPU load of the first DVFS table in the large threshold value....);
 if no, then raising the current operation voltage by a first growth value and returning to step S2 (see Spec, the first DVFS table according to the CPU load obtained and the pre-determined determining the target operating voltage and the target operating frequency.......); and 
step S5, recording an operation voltage, subject to load testing, which corresponds to the current clock frequency as a test result and determining whether the current clock frequency reaches an upper limit (see spec, if the CPU load of the CPU load in the second DVFS table upper threshold and a CPU load threshold range, then the current working voltage of the CPU and current working frequency is determined as the target working voltage and the target operating frequency of the CPU;.....); 

if yes, then ending the operation; if no, then raising the current clock frequency by a second growth value and returning to step S2 (see Spec, when the CPU load of the electronic device exceeds the upper threshold value, then increasing the target working voltage and target working frequency of CPU when the CPU of the electronic device is less than a lower threshold, then decreasing the target operating voltage and target working frequency of CPU.....).

Regarding claim 8, Pan discloses:
wherein in step S5, generating a result file derived from the test result while ending the operation (see Spec, comparing result is that the CPU load is greater than CPU load in the second DVFS...., [wherein the result has been generated]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (CN 107256078 A) further in view of Katsuki (JP 2007178387 A).


Regarding claim 2, Pan fail to disclose:
repeating steps S 1 to S5 to obtain a plurality of test results, when the plurality of test results are different, taking a test result -12-having a maximum voltage value in the operation voltage which corresponds to each clock frequency, from the plurality of test results, as a final test result, and outputting the final test result.
Thus, Katsuki discloses:
repeating steps S 1 to S5 to obtain a plurality of test results, when the plurality of test results are different, taking a test result -12-having a maximum voltage value in the operation voltage which corresponds to each clock frequency, from the plurality of test results, as a final test result, and outputting the final test result (see Spec, the result of the function test performed again can be compared with the result of the previous function test. Furthermore, for example, the rest results of the function test and the final test can be stored a history ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified method and device for solving the problem that in the existing technology for the electronic device to perform video coding of Pan to include repeat the test again in order to compare the result with the previous test result (see Katsuki spec).

Regarding claim 3, Katsuki disclose:
wherein each of the plurality of test results is obtained by a different test platform (see Spec, after repairing a chip determined to be defective as a result of the function test.....).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 4.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851